The opinion of the court was delivered by
AlleN, J.:
The defendant was indicted by the grand jury in Jackson county, and charged in 13 counts with divers violations of the prohibitory law. She was arrested, and thereafter filed her plea in abatement, alleging that her name is “Barbara,” not “Barbra.” The court sustained the plea in abatement and quashed the indictment. This was error. The names are idem sonans. The mere omission of the letter “a,” which, in correctly pronouncing the name “Barbara,” has but a very obscure sound, is too trifling an error in spelling to warrant the ruling of the court. Even if there had been a substantial mistake in the name of the defendant, the indictment should not have been quashed for that reason, but the case should have proceeded, in accordance with § 224 of the criminal code.
The orders of the court sustaining the plea in abatement, quashing the indictment and discharging the defendant will be reversed.
All the Justices concurring.